IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
UNITED STATES OF AMERICA )
v. CRIMINAL NO. 21-
BAHRAM HAFIZI 5

PLEA AGREEMENT
The defendant, BAHRAM HAFIZL, represented by his counsel, and the United States of
America have reached a plea agreement in this case, pursuant to Rule 11 of the Federal Rules of
Criminal Procedure, the terms and conditions of which are as follows:
RIGHTS OF THE DEFENDANT
l. The defendant understands his rights as follows:
a. To be represented by an attorney;
b. To plead not guilty;
c. To have a trial by an impartial jury;
d. To confront and cross-examine witnesses and to call witnesses and
produce other evidence in his defense; and
: To not be compelled to incriminate himself.
WAIVER OF RIGHTS AND PLEA OF GUILTY
2d The defendant waives rights b through e, listed above, and pleads guilty to Count
One of the Information, charging a violation of Title 18, United States Code,
Section 641, Theft of Government Money.
a. The defendant understands that the statements he makes under oath in the plea of

guilty must be completely truthful and that he can be prosecuted for making false

1
statements or perjury, or receive a perjury enhancement at sentencing, for any
false statements he makes intentionally in this plea of guilty.

The defendant expects the Court to rely upon his statements here and his response
to any questions that he may be asked during the guilty plea hearing.

The defendant is not under the influence of alcohol, drugs, or narcotics. He is
certain that he is in full possession of his senses and is mentally competent to
understand this Plea Agreement and the guilty plea hearing which will follow.
The defendant has had the benefit of legal counsel in negotiating this Plea
Agreement. He has discussed the facts of the case with his attorney, and his
attorney has explained to the defendant the essential legal elements of the criminal
charge which has been brought against him. The defendant’s attorney has also
explained to the defendant his understanding of the United States’ evidence and
the law as it relates to the facts of his offense.

The defendant understands that the United States has the burden of proving each
of the legal elements of the criminal charge beyond a reasonable doubt. The
defendant and his counsel have discussed possible defenses to the charge. The
defendant believes that his attorney has represented him faithfully, skillfully, and
diligently, and he is completely satisfied with the legal advice of his attorney.

A separate document, entitled Factual Resume, will be submitted to the Court as
evidence at the guilty plea hearing. The Factual Resume is incorporated by
reference into this Plea Agreement. The defendant and the United States agree

that the Factual Resume is true and correct. Alterations to the Plea Agreement or

bo
10.

Ll.

Factual Resume initialed only by the defendant and his counsel are not part of this

agreement and are not agreed to by the United States.

This plea of guilty is freely and voluntarily made and is not the result of force,

threats, promises, or representations, apart from those representations set forth in

this Plea Agreement. There have been no promises from anyone as to the
particular sentence that the Court will impose. The defendant is pleading guilty
because he is guilty.

The defendant also knowingly and voluntarily waives all rights, whether asserted

directly or through a representative, to receive from the United States after

sentencing any further records, reports, or documents pertaining to the
investigation or prosecution of this matter. This waiver includes, but is not
limited to, rights under the Freedom of Information Act and the Privacy Act of

1974.

PENALTY

The maximum penalty the Court could impose as to Count One of the Information

is:

a. Ten (10) years imprisonment:

b. A fine not to exceed $250,000;

C A term of supervised release of three (3) years, which would follow any
term of imprisonment. If the defendant violates the conditions of
supervised release, he could be imprisoned for the entire term of
supervised release;

d. A mandatory special assessment of $100; and

oy
2
12;

LB.

[S,

e. Such restitution as may be ordered by the Court.

SENTENCING
The Court will impose the sentence in this case. The United States Sentencing
Guidelines are advisory and do not bind the Court. The defendant has reviewed
the application of the Guidelines with his attorney and understands that no one
can predict with certainty what the sentencing range will be in this case until after
a pre-sentence investigation has been completed and the Court has ruled on the
results of that investigation. The defendant understands that at sentencing, the
Court may not necessarily sentence the defendant in accordance with the
Guidelines. The defendant understands that he will not be allowed to withdraw
his guilty plea if the advisory guideline range is higher than expected, or if the
Court departs or varies from the advisory guideline range.
The defendant understands that this Plea Agreement does not create any right to
be sentenced in accordance with the Sentencing Guidelines, or below or within
any particular guideline range, and fully understands that determination of the
sentencing range or guideline level, or the actual sentence imposed, is solely the
discretion of the Court.
The United States will provide all relevant sentencing information to the
Probation Office for purposes of the pre-sentence investigation. Relevant
sentencing information includes, but is not limited to, all facts and circumstances
of this case and information concerning the defendant’s conduct and background.
Both the defendant and the United States are free to allocute fully at the time of

sentencing.
16.

18.

19.

The defendant agrees to tender $100 to the U.S. District Court Clerk in
satisfaction of the mandatory special assessment in this case. The United States
reserves the right to withdraw any favorable recommendations it may agree to
within this document if the defendant fails to pay the special assessment prior to
or at the time of his sentencing.

RESTITUTION
Pursuant to 18 U.S.C. §§ 3556 and 3663(A), restitution is mandatory. The
defendant agrees to make full restitution. In this case, the restitution due is
$44,428.68. It is to be paid to the Social Security Administration, Debt
Management Section, ATTN: Court Refund, P.O. Box 2861, Philadelphia, PA.
19122.

FORFEITURE
The defendant agrees to confess the forfeiture to the United States of all
properties which represent proceeds of his criminal activities or which facilitated
any aspect of these illegal activities.

FINANCIAL OBLIGATIONS

The Defendant expressly authorizes the U.S. Attorney’s Office to obtain a credit
report in order to evaluate the Defendant’s ability to satisfy any financial
obligation imposed by the Court. In order to facilitate the collection of financial
obligations to be imposed in connection with this prosecution, the Defendant
agrees to disclose fully all assets in which the Defendant has any interest or over
which the Defendant exercises control, directly or indirectly, including those held

by a spouse, nominee or other third party.

a
20.

21.

22.

UNITED STATES’ OBLIGATIONS

The United States will not bring any additional charges against the defendant
related to the facts underlying the Information and will move to dismiss any
remaining charges against the defendant once sentence is imposed in this case.
This agreement is limited to the United States Attorney’s Office for the Southern
District of Alabama and does not bind any other federal, state, or local
prosecuting authorities.
The United States will recommend to the Court that the defendant be sentenced at
the low end of the advisory sentencing guideline range as determined by the
Court.

APPLICATION OF USSG § 5K1.1 AND/OR FED. R. CRIM. P. 35
The defendant understands and agrees that he has no right to cooperate, and that
the decision whether to allow him to cooperate is reserved solely to the United
States in the exercise of its discretion. If the United States agrees to allow the
defendant to cooperate, and if the defendant agrees to cooperate, the following
terms and conditions apply:

a. The defendant shall fully, completely, and truthfully respond to all
questions put to him by law enforcement authorities regarding the
underlying facts of the offense(s) with which he is charged, as well as the
underlying facts of any criminal offense(s), state or federal, of which he

has information or knowledge.
b. The defendant acknowledges that he understands that he shall provide
truthful and complete information regarding any offense about which he
has knowledge or information regardless of whether law enforcement
authorities question him specifically about any such offense. This
provision requires the defendant to divulge all information available to
him even when law enforcement authorities do not know about the
defendant’s involvement, knowledge or information relating to any
particular offense. This requirement extends to any and all persons about
whom the defendant has such knowledge or information.

c. The defendant agrees to cooperate completely with all law enforcement
authorities in any matters to which his cooperation may be deemed
relevant by any law enforcement authority, The defendant agrees to fully
comply with all instructions from law enforcement authorities regarding
the specific assistance he shall provide. This includes, but is not limited
to, consenting to monitored and/or recorded telephone conversations,
participating in undercover operations, testifying completely and truthfully
before any grand jury, at any pre-trial proceeding, during any trial, and
any post-trial proceeding.

d. If the United States deems it necessary, the defendant may be required to
take a polygraph examination(s) which will be administered by a
government polygrapher. The defendant agrees that the results of any
polygraph examination may be used by the United States in its evaluation

of whether there has been substantial assistance, and are admissible at

7
sentencing to rebut an assertion by the defendant of bad faith or
unconstitutional motive on the part of the United States.

_ The defendant agrees to turn over to the United States any and all
documents, tapes and other tangible objects which are in his possession or
under his control and which are relevant to his participation in and
knowledge of criminal activities, regardless of whether it relates to the
charged offense. This obligation is a continuing one and includes
materials that the defendant may acquire, obtain or have access to after the
execution of this agreement.

. The defendant also agrees to identify the assets of any other person which
were obtained through or facilitated the defendant’s illegal activities or the
illegal activities of another.

_ If the defendant provides full, complete, truthful and substantial
cooperation to the United States, which results in substantial assistance to
the United States in the investigation or prosecution of another criminal
offense, a decision specifically reserved by the United States in the
exercise of its sole discretion, then the United States agrees to move for a
downward departure in accordance with Section 5K1.1 of the United
States Sentencing Guidelines or Rule 35 of the Federal Rules of Criminal
Procedure, whichever the United States deems applicable. The United
States specifically reserves the right to make the decision relating to the
extent of any such departure request made under this agreement based

upon its evaluation of the nature and extent of the defendant’s cooperation.

8
The defendant understands that the United States will make no
representation or promise with regard to the exact amount of reduction, if
any, the United States might make in the event that it determines that the
defendant has provided substantial assistance. The defendant understands
that a mere interview with law enforcement authorities does not constitute
substantial assistance. The defendant also understands that, should he
provide untruthful information to the United States at any time, or fail to
disclose material facts to the United States at any time, or commits a new
criminal offense, the United States will not make a motion for downward
departure. If the defendant’s effort to cooperate with the United States
does not amount to substantial assistance as determined solely by the
United States, the United States agrees to recommend that the defendant
receive a sentence at the low end of the advisory guideline range.

. The United States and the defendant agree that any breach of this
agreement by the defendant, including but not limited to committing a new
offense, failing to cooperate, intentionally withholding information, giving
false information, committing perjury, failing to identify assets obtained
by him from his illegal activities or obtained by others associated with him
or of which he has knowledge, refusing to take a polygraph examination,
failing a polygraph examination, or refusing to testify before the grand

jury or at any judicial proceeding, would:
(1) permit the United States to reinstate and proceed with
prosecution on any other charges arising from the matters
underlying the Information; and

(2) permit the United States to initiate and proceed with the
prosecution on any other charges arising from a breach of
this agreement. The United States will not be limited, in
any respect, in the use it may make against the defendant of
any information provided by the defendant during his
breached cooperation. Such breach will constitute a waiver
of any claim the defendant could make under the United
States Constitution, the Federal Rules of Evidence, the
Federal Rules of Criminal Procedure, or any statute or case
law by which the defendant seeks to suppress the use of
such information or any evidence derived from such
information.

i. Nothing in this agreement shall protect the defendant in any way from
prosecution for any offense committed after the date of this agreement,
including perjury, false declaration, false statement, and obstruction of
justice, should the defendant commit any of these offenses during his
cooperation. The defendant acknowledges and agrees that the information
that he discloses to the United States pursuant to this agreement may be

used against him in any such prosecution.

10
23:

j. The United States and the defendant agree that the defendant will continue
his cooperation even after he is sentenced in the instant matter. His failure
to continue his cooperation will constitute a breach of this agreement. and
the defendant agrees that under such conditions, the United States will be
free to reinstate the charges and the prosecution of the charges in the
Information, which are to be dismissed in accordance with this agreement.
Under these circumstances, the defendant expressly waives any rights he
may have under the statute of limitations and the speedy trial provisions.

LIMITED WAIVER OF RIGHT TO APPEAL AND
WAIVER OF COLLATERAL ATTACK

As part of the bargained-for exchange represented in this plea agreement, and
subject to the limited exceptions below, the defendant knowingly and voluntarily
waives the right to file any direct appeal or any. collateral attack, including a
motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255.
Accordingly, the defendant will not challenge his guilty plea, conviction, or
sentence in any district court or appellate court proceedings.
a: EXCEPTIONS. The defendant reserves the right to timely
file a direct appeal challenging:
(1) any sentence imposed in excess of the statutory
maximum;
(2) any sentence which constitutes an upward departure

or variance from the advisory guideline range.
24.

29.

26.

ZT.

28.

The defendant also reserves the right to claim ineffective assistance of

counsel in a direct appeal or § 2255 motion.
If the United States files a notice of appeal and such appeal is authorized by the
Solicitor General, the defendant is released from the appellate waiver.
The defendant further reserves the right to timely move the district court for an
amended sentence under 18 U.S.C. § 3582 in the event of a future retroactive
amendment to the Sentencing Guidelines which would affect the sentence.
If the defendant receives a sentence within or below the advisory guideline range,
this plea agreement shall serve as the defendant’s express directive to defense
counsel to timely file a “Notice of Non-Appeal” following sentencing, signed by
the defendant.

VIOLATION OF AGREEMENT

The defendant understands that if he breaches any provision of this Plea
Agreement, the United States will be free from any obligations imposed by this
agreement, but all provisions of the agreement remain enforceable against the
defendant. In the exercise of its discretion, the United States will be free to
prosecute the defendant on any charges of which it has knowledge. In such event,
the defendant agrees not to assert any objections to prosecution that he might have
under the Sixth Amendment and/or Speedy Trial Act.
In addition, if the defendant is released from detention prior to sentencing, he
understands that the United States will no longer be bound by this agreement if he
violates any condition of his release prior to sentencing or prior to serving his

sentence after it is imposed.

12
ENTIRETY OF AGREEMENT
29. This document is the complete statement of the agreement between the defendant
and the United States and may not be altered unless done so in writing and signed
by all the parties.
Respectfully submitted,

SEAN P. COSTELLO
UNITED STATES ATTORNEY

Date: March Ig. 2021 YZ

ALEX F. LANKFORD, IV
Assistant United States Attorney

Date: _March 1% 2021 (eer atid

GEORGE A. MARTIN
Assistant United States Attorney
Deputy Chief, Criminal Division

I have consulted with my counsel and fully understand all my rights with respect to the
offense charged in the Information pending against me. I have read this Plea Agreement and
carefully reviewed every part of it with my attorney. I understand this agreement, and |
voluntarily agree to it. [ hereby stipulate that the Factual Resume, incorporated herein, is true
and accurate in every respect, and that had the matter proceeded to trial, the United States could

have proved the same beyond a reasonable doubt.

pate! he ALY 2” s) B Jv— Ws)
BAHRAM HAFIZI

Defendant

 
I am the attorney for the defendant. | have fully explained his rights to him with respect
to the offense(s) charged in the Information in this matter. I have carefully reviewed every part
of this Plea Agreement with him. To my knowledge, his decision to enter into this agreement is
an informed and voluntary one. I have carefully reviewed the Factual Resume, incorporated
herein, with the defendant and to my knowledge, his decision to stipulate to the facts is an

informed, intelligent and voluntary one.

Date: 7, L

 

JONATHAN. DLAMNDER
Attorney for Defen

DONALD A. FRIEDLANDER
Attorney for Defendant

14
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
UNITED STATES OF AMERICA )
v. CRIMINAL NO. 21-
BAHRAM HAFIZI

FACTUAL RESUME
The defendant, BAHRAM HAFIZL, admits the allegations of Count One of the
Information.
ELEMENTS OF THE OFFENSE
BAHRAM HAFIZI understands that in order to prove a violation of Title 18, United
States Code, Section 641, Theft of Government Money, as charged in Count One of the
Information, the United States must prove:

First: The money or property described in the Information belonged to the
United States;

Second: The defendant stole the money or property for his own use or someone
else's:
Third: The defendant knowingly and willfully intended to deprive the United
States of the use or benefit of the money; and
Fourth: The money had value greater than $1,000.
OFFENSE CONDUCT

Defendant, BAHRAM HAFIZI admits in open court and under oath that the following
statement is true and correct and constitutes evidence in this case. This statement of facts is

provided solely to assist the Court in determining whether a factual basis exists for BAHRAM
HAFIZI’s plea of guilty. The statement of facts does not contain each and every fact known to
BAHRAM HAFIZI and to the United States concerning the defendant’s involvement in the
charges set forth in the Plea Agreement.

The defendant admits that he stole Government money in the form of Social Security
benefits intended for his parents for his own use or someone else’s when his parents had
returned to live in Iran and were no longer eligible to receive them, and that he did so
knowingly and willfully, with the intent to deprive the United States of the use or benefit of
the money. The defendant admits that he used some of the money for personal use when he
bought a car with $838.00 of it in October 2018. The defendant further admits that the value of
the stolen money is more than $1,000.

More specifically, the defendant admits the following. The defendant’s parents,

formerly of Mobile, Alabama, are Iranians who became naturalized U.S. citizens in 2014.
Both were Social Security recipients. When the defendant’s father applied for Social Security
benefits in January 2007, he affirmed that neither he nor his wife had lived outside of the U.S.
since December 1999, and that they had been in the U.S. at all times since late January 1996.
He also affirmed that since 2005 he and his wife resided at a specific address in Mobile, along
with their children and their spouses, one of whom is HAFIZI. He further affirmed that
HAFIZI was in the process of buying the house. The application also notified the defendant's
father that he had to report any change to his circumstances within |0 days after the end of the
month in which the change occurred, including if he left the U.S. for 30 days or more.

In 2011, 2012, and 2013, the SSA mailed the defendant’s father Notices of Change in
Payment, which included a headings titled in bold Your Reporting Responsibilities.

Underneath, it reiterated the requirement that was in the application: that he had to report if he

2
left the U.S. for more than 30 days. It also provided a 1-800 number to report it. Also, in
March 2012, in connection with the SSA’s benefit redetermination process, the SSA reminded
the defendant’s father that he had to report to the SSA if he left the U.S. for more than 30 days.

The SSA’s advice and reminders to Social Security applicants and recipients such as the
defendant’s father make it their responsibility to report absences from the country of more than
30 days are provided per SSA policy. Under it, a SSA beneficiary must be physically present
in the U.S. The rationale is that it is a needs-based program to help elderly American citizens
who fall below a certain income level and who were too old to contribute enough through their
earnings/contributions to the Social Security retirement fund to receive benefits through that
program. If a recipient goes to live in another country for an extended period, it defeats the
purpose of the program, and, of course, their circumstances of their living arrangements would
have also changed. Therefore, a SSA recipient becomes ineligible to receive benefits if s/he is
outside of the U.S. for more than 30 consecutive days. The same policy allows for
reinstatement of the benefits for one whose benefits are suspended due to their absence from
the country, if they are otherwise eligible, and they have been back in the U.S. for at least 31
days.

The SSA deposited the defendant’s parents’ SSA benefits into a BBVA Compass bank
account. The account records show that in March 2012, HAFIZI and his father opened the
account. It named his father as the primary account owner but included HAFIZI as a signer.
BBVA Compass Bank statements show that by 2014, the approximately $1,000 in monthly
Social Security benefits were drawn out monthly in cash via counter checks signed by HAFIZI
that consisted of the full amount of benefits or close to it. There were no other deposits other

than his parents’ Social Security benefits. This pattern of monthly withdrawals by HAFIZ1

2
2
continued from 2015 to February 2019. The bank records included a copy of a cashier’s check
for over $800 from October 2018 that was made payable to COPART with HAFIZI named as
the Remitter. The back of the check shows that COPART Auto Auctions deposited it.

On January 24, 2019, the Mobile SSA office sent the couple a letter advising that they
needed to contact the office to schedule a benefits redetermination interview. This is part of a
periodic, routine auditing process. After the couple failed to respond, the SSA sent a follow up
letter and called their phone number but got no answer.

In February 2019, HAFIZI, called the Mobile SSA office and reported that his parents
had gone to Iran for a visit. HAFIZI spoke with a representative at the Mobile SSA office.
HAFIZI told the representative that he could not provide her with the date his parents left for
Iran or any current contact information for them. The representative saw this as a red flag and
referred it to the SSA-OIG for investigation.

SSA OIG SA Lane reached out to the Department of Homeland Security. That agency
generates Passenger Name Records (PNRs), by which it logs whenever someone leaves the
U.S. and when they return, if they do. Those records show that HAFIZI’s parents left the
United States on November 16, 2014, using their Iranian passports. The PNRs also show that
his mother returned to the U.S. on November 30, 2017, traveling on her American passport,
and that she once again departed the U.S. on December 19, 2017, traveling on her Iranian
passport. The PNRs show that neither of HAFIZI’s parents have ever returned to the U.S.

Two weeks after the couple left for Iran, on November 30, 2014, the SSA sent a Notice of
Change of Payment to the defendant’s father at his home address where his son, HAFIZI, also
lived. As with the application, it reminded the recipient of the duty to report leaving the U.S.

for more than 30 days. The SSA mailed such notices and reminders to the same address in

4
2016, 2017, and 2018. An Alabama driver’s license issued to HAFIZI in July 2018 shows that
he still lives at the address where the SSA sent them. This, together with the fact that HAFIZI
told the SSA in February 2019 that he could not give any contact information for his parents or
tell it when his parents left to visit Iran, is circumstantial evidence that he was aware of the
reporting requirement that his parents’ had been outside the country for more than 30 days, and
that he knew it because read it in the SSA notices sent to his house after his parents left for
Iran. The SSA also mailed these notices to HAFIZI’s address to his mother in 2014, 2016 and
2017,

On October 22, 2019, SSA-OIG SA Lane interviewed HAFIZI. HAFIZI lied to SA Lane
by stating that his parents left the U.S. and moved to Iran in March 2019. The PNRs show
that between 2014 and late 2019, HAFIZI left and returned to the U.S. in 2015, 2016, 2018
and 2019. During HAFIZI’s interview, he said that he had drawn the SSA benefits out of the
account in cash that he would take with him when he traveled to Iran to see his parents,
implying that he gave the cash to them. There is no record that HAFIZI ever reported that he
was leaving the country with more than $10,000, the reporting threshold. Even if HAFIZI1
took the SSA benefits to his parents in Iran, they clearly were no longer eligible to receive
them because they were in violation of the SSA policy requiring that they report being out of
the country for more than 30 days, as of December 10, 2014. Additionally, when asked about
the October 2018 cashier’s check for $838.00 to COPART, HAFIZI said that he had bought a
car with the money. HAFIZI withdrew $900.00 of SSA money from the account to purchase
the cashier’s check.

Once SA Lane confronted HAFIZI with the PNRs regarding his parents’ departure from

the U.S. in November 2014, and his mother’s brief return in November 2017 with her last

5
departure from the U.S. on December 19, 2017, HAFIZI said that the did not want to answer

any more questions.

The SSA calculated its loss/overpayment from December 2014 through March 2019 to

be approximately $44,428.68.

Date: March 18, 2021

 

Date: _March 1§ 2021

Date: 2 MS Ip ar,

Date: 3 l ue

Date: 2 by L

AGREED TO AND SIGNED.
Respectfully submitted,

SEAN P. COSTELLO

Ve ae

ALEX F. LANKFORD, IV
Assistant United States Attorney

Cue Moi

GEORGE A. MARTIN
Assistant United States Attorney
Deputy Chief, Criminal Division

is) tx Web
BAHRAM HAFIZI
Defendant

 

JONATHAN B.YRIEDLANDER
Attorney for Defendant __

ea

DONALD A. FRIEDLANDER
Attorney for Defendant

 
